Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 09, 2015

The Court of Appeals hereby passes the following order:

A15A2357. MISTY DELANE JENKINS v. THE STATE.

      Misty Delane Jenkins was sentenced as a first offender for aggravated stalking.
While on probation, she violated several special conditions of probation, and the trial
court revoked her first offender status. Jenkins then filed this direct appeal. We,
however, lack jurisdiction.
      Because the underlying subject matter of Jenkins’ appeal is the revocation of
her “first offender” probation, she was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v.
State, 322 Ga. App. 269, n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App.
105 (485 SE2d 214) (1997). Jenkins’ failure to file an application for discretionary
appeal deprives us of jurisdiction to consider this appeal, which is hereby
DISMISSED. See White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).

                                         Court of Appeals of the State of Georgia
                                                                              09/09/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.